           Case 1:20-cv-05591-KPF Document 35 Filed 05/27/21 Page 1 of 1


                               LAW OFFICES OF
                           TODD WENGROVSKY, PLLC.
                                 285 Southfield Road, Box 585
                                  Calverton, New York 11933
                                      Tel (631) 727-3400
                                      Fax (631) 727-3401
                                     contact@twlegal.com

  MEMORANDUM ENDORSEMENT

 via ECF                                                       May 27, 2021

 Hon. Gabriel W. Gorenstein
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, NY 10007                                    Re: Sprinkle of Jesus Corp., et. al. v. Lewis,
                                                       SDNY 20-CV-5591

 Dear Judge Gorenstein:

        I represent Defendant Jhalesa Lewis in the above-referenced action. This is submitted per the
 Court’s correspondence dated May 26, 2021.

         We understand and respect the Court’s stated concern that a Settlement Conference on June
 1, 2021 may not be productive in light of the sharp differences in the settlement positions of the
 respective parties at this time.

         I feel that additional time to consult with my client would be helpful, and I therefore
 respectfully request that the Settlement Conference be adjourned for approximately 30 days.

         I have consulted with opposing counsel regarding this, and Plaintiffs’ attorney consents to
 this request. This is the first request for adjournment of the Settlement Conference by either party.

        Please contact counsel should the Court require any further information.

                                                               Respectfully submitted,

                                                               /s/ Todd Wengrovsky
 cc: Keith White, Esq.
 Counsel for Plaintiff, via ECF                             Todd Wengrovsky
The application to adjourn the settlement conference is granted. The settlement conference is
adjourned sine die. This adjournment has no effect on the parties' obligation to comply with discovery
(and other) deadlines in this case. The parties shall write to the Court as soon as both sides believe it
would be useful to participate in a settlement conference and one will be scheduled promptly.

So Ordered.


                                                      May 28, 2021
